          Case 1:16-cr-10216-PBS Document 113 Filed 05/14/20 Page 1 of 7



                            IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                                     )
                                                             )
                 v.                                          )        No: 16 CR 10216-PBS
                                                             )
               ,                                             )
GLENN PAUL PEARSON                                           )
               Defendant.                                    )


                   United States’ Response to Defendant’s Supplemental Filing

        Defendant seeks to be released from prison under the compassionate release provision in

18 U.S.C. § 3582 based on his medical condition, as a risk factor for contracting the coronavirus

within prison. His request should be rejected. The Bureau of Prisons (“BOP”) reviewed his

inmate file and determined that Mr. Pearson is not a candidate for home confinement placement

at this time. See, Exhibit One, BOP Declaration, J. Kerr (Attached).

        The BOP is actively working on containing the spread of the convers within prisons.

Indeed, there are no coronavirus cases among the inmate population at USP Canaan where Mr.

Pearson presently resides. Id. At ¶ 30. BOP has taken many steps to protect inmates, including

in Mr. Pearson’s case, a daily temperature check. Among the other steps BOP has implemented

to protect the inmate population are: limited access to prisons, restricted prisoner movements

within prisons, social distancing, screening and testing, use of quarantines as necessary,

education programs for inmates and staff on preventing the spread of disease, providing masks

and hand cleaners, separating ill inmates, and—in appropriate cases—releasing inmates for home

confinement under 18 U.S.C. § 3624(c)(2), as amended by § 12003(b)(2) of the CARES Act.1(Id.


1
  Before the CARES Act was passed, § 3624(c)(2) provided the BOP with the exclusive authority to “place a prisoner
in home confinement for the shorter of 10 percent of the term of imprisonment of that prisoner or 6 months.”

                                                        1
          Case 1:16-cr-10216-PBS Document 113 Filed 05/14/20 Page 2 of 7



at t¶ ¶ 21-27. Indeed, since March 26, 2020 BOP has placed an additional 2,471inmates on

home confinement, an increase of 87.5%. Id. at ¶ 16.2

        BOP’s analysis for release of inmates to home confinement includes evaluation of a

range of quickly changing facts and circumstances, including the following:

                Safety of place of home detention. An inmate’s proposed residence after release

                 from prison should be a place where no person is infected or soon to be infected.

                Avoiding recidivism. The conditions and place where a defendant will stay after

                 release must limit the risk of recidivism—an important consideration given that

                 federal inmates have a re-arrest rate that ranges from 30.2% for inmates with no

                 criminal history points to 85.7% for inmates with 15 or more criminal history

                 points.3 New arrests not only endanger the public and return an inmate to prison,

                 but also increase the dangers to arresting officers and supervising probation

                 officers.

                Protecting the public from infection. Any release should include measures to

                 assure that an inmate who is presently incarcerated is not infected by the time that

                 the Court ordered any release, undermining the benefits of the release;

                Avoiding misallocation of testing resources. Any request by an inmate should

                 appropriately triage the use of available testing by medical need


This provision is in keeping with BOP’s authority to designate where an inmate serves a sentence. Congress has
now, temporarily, expanded § 3624(c)(2), while leaving its application to BOP. As part of the CARES Act, Congress
sought to address the spread of the coronavirus in prison by permitting BOP to expand the use home confinement
under § 3624(c)(2). Section 12003(b)(2) suspends, during the emergency of the coronavirus pandemic, the
limitation in § 3624(c)(2) that restricts home confinement to the shorter of 10 percent of the inmate’s sentence or
6 months, once the Attorney General makes requisite finding that emergency conditions will materially affect the
function of BOP. The Attorney General made those findings on April 3, 2020, conferring on BOP the authority to
expand its use of home confinement.
2
  See https://www.bop.gov/coronavirus/index.jsp
3
  https://www.ussc.gov/sites/default/files/pdf/research‐and‐publications/research‐
publications/2017/20170309_Recidivism‐CH.pdf#page=12

                                                         2
Case 1:16-cr-10216-PBS Document 113 Filed 05/14/20 Page 3 of 7



    Addressing the need for food, housing, medical care, transportation, employment,

     and other necessities. Any release order should evaluate whether a released

     inmate could find—during a pandemic—food, medical care, housing, safe (often

     interstate) transportation needed to relocate from prison to the inmate’s home, and

     employment during a time when an extraordinarily large number of people are

     losing their jobs.

    Evaluating how much of a difference a defendant’s proposal would make to

     disease transmission inside defendant’s prison. Before a defendant receives the

     benefit of being released from prison, a court should determine the extent to

     which releasing a particular inmate makes a difference to disease transmission in

     the BOP facility. See https://www.bop.gov/coronavirus/;

    Assessing how much release would affect the particular inmate’s health. To

     justify cutting short an inmate’s sentence, a defendant’s release should make a

     sufficiently great improvement to the odds of maintaining an inmate’s health.

    Making release decisions fast enough and accurately enough to make a

     difference. An inmate’s release request requires a court to determine accurately,

     with appropriate records, how great a danger the inmate poses to the public and

     make that determination on a time scale needed to respond to disease transmission

     within a prison.

    Appropriately prioritizing supervision resources. The Probation Office’s

     resources to supervise released inmates are necessarily limited, and any inmate’s

     release should be assessed against the comparative advantages that another inmate

     might receive from those same supervisory resources.


                                      3
          Case 1:16-cr-10216-PBS Document 113 Filed 05/14/20 Page 4 of 7



        This list is not exhaustive and, indeed, could include many additional considerations.

The point is that the factors cited above illustrate a general truth—that in this quickly changing

landscape, BOP is in the best position to assess the appropriateness of individual defendant’s

circumstances, risks and release plans.

        While it is certainly true that BOP—like nearly every community— is affected by the

spread of the coronavirus, it does not follow that inmates are necessarily at greater risk than

members of the general public. As to Mr. Pearson’s request, presently, there are no COVID-19

cases at the USP Canaan main institution or adjacent satellite camp. According to BOP: “[t]he

BOP website lists “1” current staff case, however, the staff member’s case resolved, and they

were not and are not assigned to the adjacent satellite camp, where Pearson is.” Id. at ¶ 30. In

sharp contrast, Mr. Pearson proposes returning to the town of Whitman, Plymouth County

Massachusetts. 164 cases of COVID-19 were identified in Whitman as of May 14, 2020.4 And

as of May 13, 2020, Plymouth County reported 6,592 cases of the virus. Id. In light of these

facts, it does not follow that Mr. Pearson is at greater risk completing his prison sentence at USP

Canaan, which is COVID free, than being released to his community in Plymouth County where

there are substantial number of reported cases with infections continuing to increase. 5 See, e.g.,

United States v. Feiling, 2020 WL 1821457, at *8 (E.D. Va. Apr. 10, 2020) (“More importantly,

even if COVID-19 cases eventually emerge at FCI Loretto, Defendant fails to establish how his

release on home confinement presents a viable alternative sentence. Indeed, Defendant’s release

on home confinement presents its own risks to Defendant’s health, the health of his family and

public safety.”).


4
  Https:boston.CBSlocal.com/2020/05/13/coronavirus‐cases‐massachusetts‐town‐city‐numbers, last visited May
13, 2020.
5
  Https:boston.CBSlocal.com/2020/05/13/coronavirus‐cases‐massachusetts‐town‐city‐numbers, last visited May
13, 2020. See attached charts.

                                                     4
           Case 1:16-cr-10216-PBS Document 113 Filed 05/14/20 Page 5 of 7



         There does not appear to be any evidence of extraordinary or compelling circumstances

contained in the BOP medical records. According to the medical records, Mr. Pearson, aged 64,

suffers from complaints consistent with early years as a senior citizen. Since 2018, Mr. Pearson

was treated for and diagnosed with the following infirmities: hypertension, cardiac arrhythmia,

gingivitis, dermatitis, low back pain, urinary tract infection, bladder stones, and hematuria. He

recovered from surgery in June 2019 which successfully removed bladder stones.6 According to

the medical records, Mr. Pearson was found eligible to continue to work at the camp. He was

also approved to relocate to a lower bunk. It does not appear that Mr. Pearson falls within the

CDC Risk Factors.7

         It also appears that BOP determined that Pearson is not a candidate for home confinement

due to pending state charges against Mr. Pearson in the Cape and Islands District Attorney’s

Office. See, Exhibit One ¶ 3, footnote 1.

         Ultimately, it is the defendant’s burden to prove that he is entitled to compassionate

release under § 3582(c)(1)(A)(i). See White v. United States, 378 F. Supp. 3d 784, 785 (W.D.

Mo. 2019); see generally Schaffer ex rel. Schaffer v. Weast, 546 U.S. 49, 56–57 (2005) (“Absent

some reason to believe that Congress intended otherwise, . . . the burden of persuasion lies where

it usually falls, upon the party seeking relief.”).

         Courts have properly concluded that a risk of being infected by the coronavirus fails by

itself to justify compassionate release. [I]n the context of the COVID-19 outbreak, courts have




6
  The BOP medical records were provided to counsel on May 13, 2020 and forwarded to probation on May 14,
2020.
7
  Risk factors include: 65 years or older, chronic lung disease or moderate to severe asthma, serious heart
conditions, Immunocompromised (including cancer treatment, smoking, bone marrow or organ transplant,
immune deficiencies, poorly controlled HIV or AIDS, prolonged use of corticosteroids or other immune weakening
medications), severe obesity (BMI of 40 or higher), diabetes, chronic kidney disease that requires dialysis, and liver
disease. See htttps://www.cdc.gov/coronavirus/2019‐ncov/need‐estra‐precautions/people‐at‐higher‐risk.

                                                          5
         Case 1:16-cr-10216-PBS Document 113 Filed 05/14/20 Page 6 of 7



found extraordinary and compelling reasons for compassionate release when an inmate shows

both a particularized susceptibility to the disease and a particularized risk of contracting the

disease at his prison facility.” United States v. White, No. 2:07CR150, 2020 WL 1906845, at *1

(E.D. Va. Apr. 17, 2020) (quoting United States v. Feiling, No. 3:19CR112, 2020 WL 1821457,

at *7 (E.D. Va. Apr. 10, 2020)). In light of the lack of COVID 19 at his facility, there does not

appear to be an extraordinary or compelling reason presented to warrant compassionate release

of Mr. Pearson at this time.

       Finally, if this Court disagrees with the BOP position, any order that this Court issues that

grants a defendant compassionate release should require defendant to undergo a 14-day

quarantine that BOP controls before any release to home confinement in Plymouth County.

                                       CONCLUSION

       In light of the lack of COVID-19 at USP Canaan where Mr. Pearson resides, there is no

indication that he has a particularized risk of contracting the virus by completing his prison

sentence. This is particularly true in light of the volume of virus in the community to which Mr.

Pearson seeks to be released. There does not appear to be an extraordinary or compelling reason

presented to warrant compassionate release of Mr. Pearson at this time.

                                               Respectfully submitted,

                                               ANDREW E. LELLING
                                               United States Attorney

Dated: May 13, 2020

                                       By:     /s/ Karen Kelly
                                               ____________________
                                               Karen Kelly
                                               Chief, SCES
                                               Tax Division




                                                  6
         Case 1:16-cr-10216-PBS Document 113 Filed 05/14/20 Page 7 of 7




                                 CERTIFICATE OF SERVICE

I, Karen Kelly, hereby certify that the foregoing was filed through the Electronic Court Filing
system and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing.

Dated: May 13, 2020                           /s/ Karen Kelly
                                              --------------------------------
                                              Karen Kelly
                                              Chief, SCES, Tax Division




                                                  7
